Pee Curiam.
The judgment should be affirmed in this case for the reasons stated in the opinion of the Supreme Court.
It has been suggested that the Supreme Court erroneously set aside so much of the assessment for taxes which was under review as applied to the chapel on the premises because the evidence showed that the chapel was not built when the assessment was levied. But the foundation for that action is in a stipulation entered into by the counsel of the respective parties that the chapel contained on the premises the assessment of which was brought up by the certiorari stands upon a curtilage fifty by one hundred feet and that the valuation of said chapel and curtilage is agreed to be $1,200.
For affirmance—The Chancellor, Van Syckel. Garrison, Fort, Garretson, Bogert, Hendrickson, Adams, Vredenburgh, Voorhees. 1Ó.
For reversal—The Chiee Justice, Collins. 2.